ALLOWABILITY NOTICE
	Applicant’s amendments, dated 5/3/22, have been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a light module, comprising: a support body, wherein the support body has a light path channel; a substrate, wherein the substrate is connected to the support body and is located at one end of the light path channel, the substrate is provided with a light source, and the light source is located in the light path channel; and a light-transmitting element, wherein the light-transmitting element is connected to the support body, so as to seal an opening at the other end of the light path channel; wherein a side face of the light-transmitting element that faces towards the light source is provided with a first electrical contact point, a second electrical contact point, and a photosensitive coating capable of converting light energy of the light source into electrical energy, the first electrical contact point and the second electrical contact point are electrically connected by the photosensitive coating, and the first electrical contact point and the second electrical contact point are configured to connect to a detection module, so that the detection module detects a value of a voltage across the first electrical contact point and the second electrical contact point; and the light module stops emitting light in a case that the value of the voltage is detected to be abnormal.
The closest prior art, Rains [US 2007/0045524] teaches the details of a light module with a support body, light source, light path channel and light transmitting element, but fails to teach or disclose the details of a light module which stop emitting light in a case that the value of the voltage is determined to be abnormal.
Because the prior art of record fails to teach or disclose the details of a light module, comprising: a support body, wherein the support body has a light path channel; a substrate, wherein the substrate is connected to the support body and is located at one end of the light path channel, the substrate is provided with a light source, and the light source is located in the light path channel; and a light-transmitting element, wherein the light-transmitting element is connected to the support body, so as to seal an opening at the other end of the light path channel; wherein a side face of the light-transmitting element that faces towards the light source is provided with a first electrical contact point, a second electrical contact point, and a photosensitive coating capable of converting light energy of the light source into electrical energy, the first electrical contact point and the second electrical contact point are electrically connected by the photosensitive coating, and the first electrical contact point and the second electrical contact point are configured to connect to a detection module, so that the detection module detects a value of a voltage across the first electrical contact point and the second electrical contact point; and the light module stops emitting light in a case that the value of the voltage is detected to be abnormal, nor is there any reason to modify or combine them absent applicant’s disclosure, the claims are allowable over the prior art of record. 
As to claim 10 and its dependent claims, the claims recite the details of a mobile terminal, comprising a light module, a detection module, and a driver module configured to control light emission of a light source of the light module, wherein the driver module is electrically connected to the detection module; and the light module comprises: a support body, wherein the support body has a light path channel; a substrate, wherein the substrate is connected to the support body and is located at one end of the light path channel, the substrate is provided with the light source, and the light source is located in the light path channel; and a light-transmitting element, wherein the light-transmitting element is connected to the support body, so as to seal an opening at the other end of the light path channel; wherein a side face of the light-transmitting element that faces towards the light source is provided with a first electrical contact point, a second electrical contact point, and a photosensitive coating capable of converting light energy of the light source into electrical energy, the first electrical contact point and the second electrical contact point are electrically connected by the photosensitive coating, and the first electrical contact point and the second electrical contact point are configured to electrically connect to the detection module, so that the detection module detects a value of a voltage across the first electrical contact point and the second electrical contact point; the detection module outputs a control signal to the driver module in a case that the value of the voltage is detected to be abnormal; and the detection module turns off the light source of the light module in response to the control signal, such that the light module stops emitting light.
The closest prior art, Rains [US 2007/0045524] teaches the details of a light module with a support body, light source, light path channel and light transmitting element, but fails to teach or disclose the details of a light module which stop emitting light in a case that the value of the voltage is determined to be abnormal.
Because the prior art of record fails to teach or disclose the details of a mobile terminal, comprising a light module, a detection module, and a driver module configured to control light emission of a light source of the light module, wherein the driver module is electrically connected to the detection module; and the light module comprises: a support body, wherein the support body has a light path channel; a substrate, wherein the substrate is connected to the support body and is located at one end of the light path channel, the substrate is provided with the light source, and the light source is located in the light path channel; and a light-transmitting element, wherein the light-transmitting element is connected to the support body, so as to seal an opening at the other end of the light path channel; wherein a side face of the light-transmitting element that faces towards the light source is provided with a first electrical contact point, a second electrical contact point, and a photosensitive coating capable of converting light energy of the light source into electrical energy, the first electrical contact point and the second electrical contact point are electrically connected by the photosensitive coating, and the first electrical contact point and the second electrical contact point are configured to electrically connect to the detection module, so that the detection module detects a value of a voltage across the first electrical contact point and the second electrical contact point; the detection module outputs a control signal to the driver module in a case that the value of the voltage is detected to be abnormal; and the detection module turns off the light source of the light module in response to the control signal, such that the light module stops emitting light., nor is there any reason to modify or combine them absent applicant’s disclosure, the claims are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875